                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

WILLIE DONALD,                                  )
          Plaintiff,                            )
                                                )
       v.                                       )    CAUSE NO.: 2:17-CV-32-TLS-JPK
                                                )
BRUCE OUTLAW, et al.,                           )
          Defendants.                           )

                                   OPINION AND ORDER

       This matter is before the Court on a Non-Party Prosecuting Attorneys’ Amended

Emergency Motion to Quash Subpoena & for Protective Order [DE 138] filed by Lake County

Deputy Prosecutors Mark Watson and David Moore and former Lake County Deputy Prosecutor

Kate O’Halloran (the “Deputy Prosecutors”) on July 15, 2019. Plaintiff Willie Donald filed a

response on July 15, 2019, and the Deputy Prosecutors filed a reply on July 22, 2019. For the

reasons stated below and in open court, the Court denies without prejudice the motion to quash.

       Donald brings a civil rights complaint due to his wrongful convictions in 1992 for murder

and robbery. The Deputy Prosecutors ask the Court to quash deposition subpoenas served on them

by Plaintiff on the basis that the subpoenas require the disclosure of privileged information and

subject the Deputy Prosecutors to an undue burden.

       Pursuant to Federal Rule of Civil Procedure 45(a)(1)(A)(iii), a party may serve a subpoena

commanding a nonparty to testify at a deposition and produce designated documents. Rule

45(d)(3)(A)(iv) requires a court to quash or modify a subpoena based on a timely motion if the

subpoena subjects a person to an undue burden. Factors considered in determining whether a

subpoena is unduly burdensome include non-party status, relevance, the issuing party’s need for

the discovery, and the breadth of the request. Uppal v. Rosalind Fraklin Univ. of Med. & Sci., 124
F. Supp. 3d 811, 813 (N.D. Ill. 2015). The party seeking to quash the subpoena bears the burden

of proving that it is unduly burdensome. Malibu Media, LLC v. John Does 1-14, 287 F.R.D. 513,

516 (N.D. Ind. 2012).

       The broad scope of discovery, which applies to discovery requests sent to nonparties as

well as parties, permits a party to seek information

       regarding any nonprivileged matter that is relevant to any party’s claim or defense
       and proportional to the needs of the case, considering the importance of the issues
       at stake in the action, the amount in controversy, the parties’ relative access to
       relevant information, the parties’ resources, the importance of the discovery in
       resolving issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit. Information within this scope of discovery need not be
       admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1); Noble Roman’s Inc. v. Hattenhauer Distrib. Co., 314 F.R.D. 304, 307

(S.D. Ind. 2016) (“The limits and breadth of discovery expressed in Rule 26 are applicable to non-

party discovery under Rule 45.”). When a party seeks discovery that is “unreasonably cumulative

or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive” or is outside of the scope of discovery, the Court must limit

discovery. Fed. R. Civ. P. 26(b)(2)(C).

       Here, there are disputes regarding work product privilege, attorney-client privilege, and the

burden that the proposed depositions would impose.

       Donald and the Deputy Prosecutors have each identified a line of cases that agrees with

their respective positions on the issue of work product privilege. However, neither side provides

much analysis in terms of explaining why the Court should accept its chosen line of cases and

reject the other side’s line of cases, which may be due to the time constraints posed by the date of

the motion’s filing in relation to the proposed deposition dates. Additionally, even if the work

product doctrine applies, the privilege is a qualified one. It is overcome when the material sought

is otherwise within the scope of discovery and the party seeking the discovery “shows that it has
                                                 2
substantial need for the materials to prepare its case and cannot, without undue hardship, obtain

their substantial equivalent by other means.” Id. at 26(b)(3)(A)(ii); accord Boyer v. Gildea, 257

F.R.D. 488, 491 (N.D. Ind. 2009). The Court is unable to determine, on the current briefing,

whether it is possible to obtain the desired material from some other means.

       Regarding attorney-client privilege, Donald asserts that Brady material is not protected by

attorney-client privilege. The Deputy Prosecutors do not appear to directly refute this assertion,

but they contend that Donald’s questions around this area would “frequently cross the threshold”

into matters protected by attorney-client privilege.

       However, regarding matters of privilege, instead of disallowing a deposition, “[t]he more

appropriate method is to allow the deposition to be taken and permit the attorney to claim privilege

in the face of certain questions, if necessary.” Armada (Singaporte) Pte Ltd. v. AMCOL Int’l Corp.,

160 F. Supp. 3d 1069, 1071 (N.D. Ill. 2016) (quoting Hunt Int’l Res. Corp. v. Binstein, 98 F.R.D.

689, 691 (N.D. Ill. 1983)).

       Setting the privilege arguments aside, the Court recognizes that there are areas of non-

privileged lines of questioning, such as the Deputy Prosecutors’ conversations with defense

counsel. However, the Court is without the factual background necessary to determine whether the

discovery is “unreasonably cumulative or duplicative, or can be obtained from some other source

that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). For

example, the Court does not know what information is in documents turned over in discovery or

whether prior depositions in this case have addressed the same or similar questions. It would assist

the Court if Donald explained what information he does not have and why he needs it. The Deputy

Prosecutors need to explain why they believe Donald already has this information, where else he




                                                 3
could get this information (and whether that source is more convenient, less burdensome, or less

expensive), or why he does not need the information.

                                         CONCLUSION

       Based on the foregoing, the Court hereby DENIES without prejudice the Non-Party

Prosecuting Attorneys’ Amended Emergency Motion to Quash Subpoena & For Protective Order

[DE 138].

       A motion on the issues presented in the denied motion may be refiled only after meeting

and conferring with opposing counsel regarding whether an agreed resolution of the disputes can

be reached and only if the new motion provides additional factual and legal background as to the

issues presented and states and supports its position regarding whether, as to the disputes regarding

privilege only, the deposition should be allowed to taken with privilege being claimed as to

particular questions, if necessary.

       To provide time for conferral and, if necessary, the drafting of a motion that complies with

this order, the Court ORDERS that, absent the agreement of Donald and the deponents, the

depositions shall not take place until on or after August 12, 2019, and that, if such a motion is

filed as to these depositions, the depositions shall not take place while that motion is pending.

       So ORDERED this 24th day of July, 2019.

                                                  s/ Joshua P. Kolar
                                                  MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                  UNITED STATES DISTRICT COURT




                                                 4
